Title: To Thomas Jefferson from William Wallace, 16 August 1821
From: Wallace, William
To: Jefferson, Thomas


             Sir/
            Richmond
Augt 16th 1821
          Having on hand several Hhds of sound and fine flavour’d claret wine, which I sell to famelies at two and one half dollars ⅌ Doz. or at Seventy five cents ⅌ Galln by the Hhd the bottles, are to be found by the purchaser, or charged at nine Dollars ⅌ groce, as claret wine in general sells from six to twelve dollors ⅌ Doz. some doubts might be entertained as to the soundness of quality, of what I offer at such a reduced priceHowever should you not have a plentifull suply on hand, try some of what I offer, which On trial will prove equal to that sold at the high pricesI remain Sir yours most RespectfullyWm Wallace